                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                   )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )      No.:   3:15-CR-27-TAV-DCP
                                            )
SYLVIA HOFSTETTER                           )
                                            )
               Defendant.                   )


                                        ORDER

      Before the Court is the Report and Recommendation (“R&R”) of United States

Magistrate Judge Debra C. Poplin [Doc. 458], which recommends that the Court deny

defendant Sylvia Hofstetter’s motion to suppress [Doc. 403]. There were no objections to

that R&R, and the time to do so has long since passed.

      Accordingly, the Court ACCEPTS the R&R in its entirety [Doc. 458] and

incorporates it into this order. Defendant Hofstetter’s motion to suppress is DENIED

[Docs. 403].

      IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE
